DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
4, 7, 11, 17 and 19
Pending:
1-3, 5-6, 8-10, 12-16, 18 and 20-23
Withdrawn:
16
Examined:
1-3, 5-6, 8-10, 12-15, 18 and 20-23
Independent:
1, 10 and 14
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 4/5/2019, and a certified copy of foreign priority document GB1904887.5 is of record.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objection to the title is withdrawn.
The 112/b rejections are withdrawn, however new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14-15, 18 and 20-23 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
14
...instructions that... implement...

...wherein the prediction:
generates...
Two instances.  A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "instructions... implement..."  MPEP 2173.05(p).II pertains.  Possibly: "instructions configured to implement," which recitation properly focus on the structure of the claimed "system" and "memory."

Similarly, the recited "wherein the prediction engine: generates..." is not clearly directed to reciting structure of the claimed system and instead reads on a process step without a clear relationship to the recited "system" claim.  The same issue occurs in the "validation engine."
21-23
the generative neural
network is a generative adversarial network
The recited "generative adversarial network" is understood to require two models, one generative and the other adversarial (Goodfellow 2014 as cited on the attached form 892), but it is not clear that or how the recited digital twin, prediction engine or generative neural network comprise the necessary adversarial model, there being no elements recited in relation to such a model.  It is not clear that the specification provides a limiting definition such as would remedy this rejection ([61-67]).

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.
Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
a generative neural network trained using known cell response profiles corresponding to tested compounds
In claim 1, the recitation is interpreted as product-by-process, i.e. the claimed "network" is limited according to any network structure which may be clearly required by the recited product-by-process limitation of having been "trained..."  The recited "trained..." is not itself claimed and is limiting only to the extent that the structure of the "network" clearly is required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).
9, 12, 15
a classifier trained using
In claim 9, the recitation is interpreted as product-by-process, i.e. the claimed "classifier" is limited according to any classifier structure which may be clearly required by the recited product-by-process limitation of having been "trained..."  The recited "trained..." is not itself claimed and is limiting only to the extent that the structure of the "classifier" clearly is required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).  Claims 12 and 15 are interpreted similarly.
10
a generative neural network trained using known cell response profiles corresponding to tested compounds
In claim 10, the recitation is interpreted as product-by-process, i.e. the claimed "network" is limited according to any model structure which may be clearly required by the recited product-by-process limitation of having been "trained..."  The recited "trained..." is not itself claimed and is limiting only to the extent that the structure of the "network" clearly is required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).
10, 2, 6
known dimensionally reduced cell response profiles
generated from the known cell response profiles
In claim 10, the recitation is interpreted as product-by-process, i.e. the claimed "profiles" is limited according to any profile structure which may be clearly required by the recited product-by-process limitation of having been "generated..."  The recited "generated..." is not itself claimed and is limiting only to the extent that the structure of the "profiles" clearly is required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).  Claims 2 and 6 are interpreted similarly.



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.


Claims 1-3, 5-6, 8-10, 12-15, 18 and 20
Claims 1-3, 5-6, 8-10, 12-15, 18 and 20 are rejected under 35 USC 103 as unpatentable over Agatonovic (as cited on the 7/6/2021 form 892) as evidenced by Wessel (as cited on the 7/6/2021 form 892) and in view of Brinks (as cited on the attached form 892).

Claims 1, 10 and 14 recite inventions for generating biological interaction predictions.

In claim 1, the recited receiving and associated recitations are taught as at least "data set contained 86 drug and drug-like compounds whose molecular structure was described with six descriptors," at least some of which compounds and their descriptors resulted from cell line challenges (Agatonovic: p. 725, 1st col., last para.; and entire document -- in view of Wessel: §INTRODUCTION, 3rd para.; and entire document).
In claim 1, the recited generative neural network and associated recitations are taught as at least a "neural network" (Agatonovic: p. 725, 1st col., last para.; and entire document).
In claim 1, the recited known cell response profiles corresponding to tested compounds and associated recitations are taught as at least a "data set contained 86 drug and drug-like compounds whose molecular structure was described with six descriptors," at least some of which compounds and their descriptors resulted from cell line challenges (Agatonovic: p. 725, 1st col., last para.; and entire document -- in view of Wessel: §INTRODUCTION, 3rd para.; Table 1; and entire document).
In claim 1, the recited generate biological interaction predications predictions and associated recitations are taught as at least a "the prediction of human intestinal absorption (HIA%) of drug compounds" (Agatonovic: p. 725, 1st col., last para.; and entire document).
In claim 1, the recited generate validation information, update using by a feedback loop and associated recitations are taught as at least a "During training, the inter-unit connections are optimized until the error in predictions is minimized and the network reaches the specified level of accuracy" and "The output of a forward propagation is the predicted model for the validation data" (Agatonovic: 
To the extent that the limitations of the claims are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

The art is applied to claims 3, 10 and 14 as described for claim 1.

The cell response of claims 2 and 5 reads on Table 1 of Wessel and the "%HIA" and "cHIA."

The data reduction of claims 2, 6, 9-10, 12-15 and 20 reads on the "data reduction" of Agatonovic (p. 722, 1st col.; and entire document).

The gene expression data and immuno-applications of claims 8, 10 and 18 read on the "Immunogenicity Prediction" and "expression" data and of Brinks (title; p. 1722, 1st col., last para.; and entire document).

Combining Agatonovic and Brinks
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the model teaching of Agatonovic using the related teaching of Brinks.  As motivation to combine, an advantage taught by Brinks of modifying methods such as those of Agatonovic would have been Brinks' teaching that "...immunogenicity prediction of candidate drugs 
Regarding each of the above claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Claims 1-3, 5-6, 8-10, 12-15, 18 and 20-23
Claims 1-3, 5-6, 8-10, 12-15, 18 and 20-23 are rejected under 35 USC 103 as unpatentable over Agatonovic (as cited on the 7/6/2021 form 892) as evidenced by Wessel (as cited on the 7/6/2021 form 892) in view of Brinks (as cited on the attached form 892) as applied to claims 1-3, 5-6, 8-10, 12-15, 18 and 20 above and further in view of Purushotham (as cited on the attached form 892).

A 112/b rejection applies above to claims 21-23 regarding the recited generative adversarial network.  In a BRI, the recited generative adversarial network reads on Purushotham's "Domain Adversarial Neural Network (DANN)" (p. 2, 1st para.; and entire document).


Combining Agatonovic, Brinks and Purushotham
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the model teaching of Agatonovic using the related teaching of Purushotham.  As motivation to combine, an advantage taught by Purushotham of modifying methods such as those of Agatonovic would have been Purushotham's teaching "...the first model capable of accomplishing unsupervised domain adaptation while transferring temporal latent dependencies for complex multivariate time-series data" (Purushotham: §Abstract and entire document).  Thus, PHOSITA would have been motivated to modify Agatonovic using the above techniques of Purushotham in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Agatonovic and Purushotham are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply Purushotham's teaching to the related teaching of Agatonovic. 
Regarding each of the above claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-3, 5-6, 8-10, 12-15, 18 and 20-23 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of generating and validating predictions including the JE elements of "generating... predictions...," "generating... validated predictions... using..." and "updating... using...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 10 are interpreted as directed to the abstract idea of generating biological interaction predictions including the JE elements of "generating a cell response profile...," "creating a dimensionally reduced cell response profile... using...," "generating biological interaction predictions...," "generating validated predictions... by searching..." and "updating... by providing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 14 are interpreted as directed to the abstract idea of generating and validating predictions including the JE elements of "a prediction engine..." and "a validation engine...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the "neural network" and its inherent mathematical relationships, the "prediction engine" and its inherent mathematical relationships and the "generating biological interaction predictions" and inherent mathematical relationships.  To the extent that these claim elements are simple enough not to rely inherently on mathematical relationships or calculations, then at least these elements are amenable to mental process.
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an 

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to the law of nature of relating the recited data from a biological cell to predictions about biological interactions, including the JE element of "generating... predictions about biological interactions..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 10 are directed to the law of nature of relating data from a biological cell to biological interaction predictions, including the JE element of "generating biological interaction predictions..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 14 are directed to the law of nature of relating the recited cell response data to predictions about biological interactions biological interaction predictions, including the JE element of "generates biological interaction predictions..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1, 10 and 14 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving..." (claim 1) is a conventional element of a laboratory and/or computing environment and/or a conventional data gathering/input element, as exemplified by Agatonovic (as cited on the 7/6/2021 form 892) as evidenced by as evidenced by Wessel (as cited on the 7/6/2021 form 892) citing to (Agatonovic: p. 725, 1st col., last para.; and entire document -- in view of Wessel: §INTRODUCTION, 3rd para.; and entire document), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 10 and 14
Summing up the above Mayo/Alice analysis of claims 1, 10 and 14, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the 

Remaining claims
Claims 2-3, 5-6, 8-9, 12-13, 15, 18 and 20-23 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.




Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (emphasis removed/added, applicant remarks: pp. 9-10):
Beyond the language cited by the Office, Agatonovic does not further describe the validation data, much less suggest that validation data is obtained by "searching one or more references for one or more of the predicted immune response, predicted immune coverage, predicted mode of action, or predicted drug action and target diseases."
It is not clear that BRIs of the recited "searching" and "references" do not read on the cited art, including Agatonovic.  It is not clear that a BRI of "references" must be limited to published or literature references.  Instead, a BRI of "references," as presently recited, reads on published documents but also reads on any reference values, documents or data values, published or not, including selection among simple values already known to the performers or already part of a system.  Similarly, it is not clear that "searching" requires searching published or literature references.  Instead, a BRI of "searching," as presently recited, reads on a literature search but also reads on any selection of, locating, or even generating, reference values.  It is not clear that the specification discloses a limiting definition to alter these BRIs or otherwise import limitations into the claims ([5, 13, 33, 38, 51, 80-88]).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)  Also, it may help to more particularly recite the intended types of "references," the intended methods of "searching" and the intended method of proceeding from references to searching to validation.


Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: pp. 11-12, para.):
As described in the Applicant's specification, at least the above recited claim features provide an improvement over generation not including validation.
Pending clarification and/or narrowing as to the type of and degree to which the particular form of validation necessary to the improvement argument is required, the 101 rejection is maintained.  This issue corresponds to the "all claimed embodiments" aspect discussed in the 1st bulletized suggestion at the end of the rejection regarding an explanation of improvement overcoming a 101 JE rejection.
Also, it is not clear what is the particular improvement or that a particular improvement actually is achieved for claimed embodiments.  The remarks (p. 12, 1st para.) and citations to the specification ([78 & 84]) include "more information" and "improve... performance over time," but neither of these potential improvements, as presently explained is clearly sufficiently particular or reliably achieved.

Applicant states (emphasis removed/added, applicant remarks: pp. 11-12, para.):
Under Step 2B of the 101 analysis, a claim reciting an inventive concept, including a claim improving upon...
Consistent with MPEP 2106.04.II.A.2 & .04(d) regarding Step 2A, 2nd prong and MPEP 2106.05 regarding Step 2B, generally analysis of improvement and applicant explanation of improvement fits in Step 2A, 2nd prong and not Step 2B.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries

PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631